Name: 96/33/EC: Commission Decision of 19 December 1995 approving an amendment to the varietal conversion programme for hops submitted by the United Kingdom pursuant to Council Regulation (EEC) No 2997/87 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic policy;  agricultural structures and production;  plant product
 Date Published: 1996-01-12

 Avis juridique important|31996D003396/33/EC: Commission Decision of 19 December 1995 approving an amendment to the varietal conversion programme for hops submitted by the United Kingdom pursuant to Council Regulation (EEC) No 2997/87 (Only the English text is authentic) Official Journal L 009 , 12/01/1996 P. 0010 - 0012COMMISSION DECISION of 19 December 1995 approving an amendment to the varietal conversion programme for hops submitted by the United Kingdom pursuant to Council Regulation (EEC) No 2997/87 (Only the English text is authentic) (96/33/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2997/87 of 22 September 1987 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production (1), as last amended by Regulation (EC) No 423/95 (2), and in particular Article 2 (5) thereof,Having regard to Commission Regulation (EEC) No 3889/87 of 22 December 1987 laying down detailed rules for the application of the special measures for certain regions of hop production (3), as last amended by Regulation (EEC) No 718/93 (4), and in particular Article 3 thereof,Whereas, pursuant to Article 2 (5) of Regulation (EEC) No 2997/87, on 17 March 1988 the United Kingdom forwarded to the Commission a varietal conversion programme for hops; whereas that programme, as amended on 26 July 1988, was approved by Commission Decision 89/17/EEC (5);Whereas on 12 December 1988 the United Kingdom forwarded to the Commission amendments to that programme which were approved by Commission Decision 89/417/EEC (6);Whereas on 26 October 1989 the United Kingdom forwarded to the Commission amendments to that programme which were approved by Commission Decision 90/157/EEC (7);Whereas on 11 June 1991 the United Kingdom forwarded to the Commission amendments to that programme which were approved by Commission Decision 91/501/EEC (8);Whereas on 31 December 1991 the United Kingdom forwarded to the Commission further amendments to that programme which were approved by Commission Decision 92/263/EEC (9);Whereas on 28 May 1993 the United Kingdom forwarded to the Commission amendments to that programme which were approved by Commission Decision 93/441/EEC (10);Whereas the United Kingdom forwarded to the Commission on 30 March 1994, further amendments to that programme which were approved by Commission Decision 94/473/EC (11);Whereas the United Kingdom forwarded to the Commission on 16 August 1995 further amendments to that programme;Whereas the programme as amended meets the objectives laid down in the Regulation in question and contains the information required in Article 2 of Regulation (EEC) No 3889/87;Whereas the special aid for varietal conversion may also be granted for areas under other varieties where the latter are present on areas under mainly bitter varieties covered by a conversion plan;Whereas the programme lodged by the United Kingdom does not provide for any financial contribution from the national budget; whereas the actual costs referred to in Article 2 (2) of Regulation (EEC) No 2997/87 may include data for assessing the net loss of revenue as a result of the implementation of the conversion plan; whereas, however, only data relating to the net loss of income suffered from the date of adoption of Regulation (EEC) No 2997/87 may enter into the calculation of the actual costs;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Hops,HAS ADOPTED THIS DECISION:Article 1 The amendment to the varietal conversion programme for hops submitted pursuant to Regulation (EEC) No 2997/87 by the United Kingdom on 16 August 1995 is hereby approved. The main aspects of that programme as amended are summarized in the Annex hereto.Article 2 The United Kingdom shall inform the Commission every six months of progress in the programme and shall notify the Commission, where applicable, of any financial contribution it may make to the programme.Article 3 This Decision is addressed to the United Kingdom.Done at Brussels, 19 December 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 284, 7. 10. 1987, p. 19.(2) OJ No L 45, 1. 3. 1995, p. 1.(3) OJ No L 365, 24. 12. 1987, p. 41.(4) OJ No L 74, 27. 3. 1993, p. 46.(5) OJ No L 8, 11. 1. 1989, p. 15.(6) OJ No L 192, 7. 7. 1989, p. 31.(7) OJ No L 89, 4. 4. 1990, p. 17.(8) OJ No L 264, 20. 9. 1991, p. 25.(9) OJ No L 135, 19. 5. 1992, p. 9.(10) OJ No L 204, 14. 8. 1993, p. 17.(11) OJ No L 194, 29. 7. 1994, p. 93.ANNEX 1. List of producer groups covered by the programme:- English Hops Ltd,- Hawkbrand Hops Ltd,- Wealdon Hops Ltd,- Hop Sales Ltd,- Western Quality Hops Ltd.2. Duration of programme:from 22 September 1987 to 31 December 1995.At all events the last planting must be carried out before 31 December 1995.3. Areas covered by the programme:>TABLE>4. Varieties involved in conversion and areas concerned:>TABLE>